DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 25 June 2021 in reference to application 16/662,664.  Claims 1-7, and 9-16 are pending and claims 1-7 and 9-14 have been examined.

Response to Amendment
The amendment filed 25 June 2021 has been accepted and considered in this office action.  Claims 1, 5-7, 9-11, and 14 have been amended and claim 8 cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Prewitt on 15 July 2012.
The application has been amended as follows: 
Claim 15 (CANCELLED).
Claim 16 (CANCELLED).
Allowable Subject Matter
Claims 1-7, and 9-16 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Bocklet teaches a method of operation of a biometric system (abstract), the method comprising: 
receiving an enrolment input from an enrolling user (0018, receiving training utterances); 
comparing the received enrolment input with a system configuration model to obtain a configuration matching score value (0022-26, distance from training utterances and cohorts determined); and 
controlling the enrolment based on a result of comparing the received enrolment input with the system configuration model (0026, selected cohorts based on distance used to train classifier to recognize enrolling user).
Bocklet does not specifically teach: 
comparing the configuration matching score value with a second threshold value; and 
if the configuration matching score value exceeds the second threshold value, enrolling the user and creating a model from the enrolment input, and 
In the same field of speaker verification, Visser teaches 
comparing the configuration matching score value with a second threshold value (0108, 122-129, enrollment data may be validated against thresholds of model based comparisons); and 

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to validate enrollment utterances against a threshold as taught by Visser in the system of Bocklet in order to allow for more accurate speaker verification models to be formed (Visser 0108-09).
Bocklet and Visser do not specifically teach
setting verification parameters such that a first normalization method is used during verification.
In the same field of speaker verification, Page teaches 
setting verification parameters such that a first normalization method is used during verification (0047-49, using set of cohort scores to create a normalization for each user, which is then used to normalized match scores in verification).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to provide score normalization as taught by Page in the system of Bocklet and Visser in order to lessen the impact of noise or channel conditions (Page 0047).
However the prior art of record does not teach or fairly suggest the limitation of “if the configuration matching score value does not exceed the second threshold value, enrolling the user and creating a model from the enrolment input, and setting verification parameters such that a second normalization method is used during verification” when 

Claim 2-8, and 9-10 depend on and further limit claim 1 and therefore is allowable as well.

Claims 11, 12, and 14 contain similar limitations or require the limitations of claim 1 and therefore are allowable as well. 

Claim 13 depends on and further limits claim 12 and therefore is allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658


/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658